Me. Justice Hutchison
delivered the opinion of the court.
*245Ten days after the expiration of an extension of time for the filing of a statement of the case in the court below, appellant and appellee stipulated for a further extension of fifteen days to run from .the expiration date of the previous extension, and this stipulation was approved by the trial judge.
After the transcript was filed in this court appellee moved to dismiss.
The district court had no power to grant an extension after the expiration of the time fixed in the previous order. Claudio v. Ortiz, 29 P. R. R. 404, and cases cited. Nor could the parties by stipulation or consent confer such jurisdiction. 3 C. J. 1074; 4, C. J. 504, 586.
In the brief for appellant filed after the motion to dismiss was submitted the only errors assigned involve questions as to the admission and weighing of the evidence.
The appeal must he dismissed.

Appeal dismissed.

Chief Justice Del Toro and Justices Aldrey and Franco Soto concurred.
Mr.-Justice Wolf took no part in the decision of this case.